 8:21-cv-00007-RGK-PRSE Doc # 26 Filed: 06/11/21 Page 1 of 2 - Page ID # 220




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SAMUEL MCCRAY,

                   Petitioner,                             8:21CV7

       vs.
                                              MEMORANDUM AND ORDER
SCOTT R. FRAKES, Director of the
Nebraska Department of Correctional
Services;

                   Respondent.


      Mr. McCray filed a motion for reconsideration (Filing 19) and then a notice
of appeal (Filing 21). Between the time of those two events, I ordered the
Respondent to reply to the motion for reconsideration. (Filing 20.) The Respondent
has complied with my order. (Filing 25.) However, to avoid confusion,

      IT IS ORDERED that:

      (1)    Mr. McCray is authorized to appeal in forma pauperis. (See Filings 22
and 23.)

     (2) Mr. McCray’s motion for reconsideration (Filing 19) is held in
abeyance.1

      (3) Our Clerk shall provide a copy of this order to the Clerk for the United
States Court of Appeals for the Eighth Circuit.

      1
       However, candor requires me to state that I would deny the motion based
upon the Respondent’s submission (Filing 25).
8:21-cv-00007-RGK-PRSE Doc # 26 Filed: 06/11/21 Page 2 of 2 - Page ID # 221




    Dated this 11th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
